3DETAILED ACTION
This office action is a response to amendment filed on 06/22/2021.
Claims 1-7 and 9-15 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claims 8 has been cancelled. 
Claims 1-7 and 9-15 have been amended. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, and after considering Applicant’s arguments/ amendments submitted on 06/22/2021, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.
Prior art references of recorded in combination teach each of these features;
Stojanovski et al. (WO 2018085187 A1) teaches the method and apparatus for performing changing network from 4GC to EPC network. 
Yiu (WO 2018085713 A2) teaches method and apparatus for receiving indication of AMF. 
However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claims 1 and 14; specifically to the other limitations with the combination of including;  

“performing a first interworking procedure for changing a network of the UE from a 5- generation core network (5GC) network to an evolved packet core (EPC) network, wherein, based on an interface between the 5GC and the EPC networks not existing, performing the first interworking procedure includes: receiving a first indication from an access and mobility management function (AMF) of the 5GC network; and performing an attach procedure in the EPC network based on the first indication, performing a second interworking procedure for changing the network of the UE from the EPC network to the 5GC network, wherein, based on the interface between the 5GC and the EPC networks not existing, performing the second interworking procedure includes: receiving a second indication from a mobility management entity (MME) of the EPC network; and performing a registration procedure in the 5GC network based on the second indication”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date

Dependent claims 2-7, 9-13 and 15 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/KYAW Z SOE/Primary Examiner, Art Unit 2412